Allowable Subject Matter

	This communication is in response to applicant’s amendment which is filed March 02, 2022.
 
Applicant submits an Electronic Terminal Disclaimer to overcome the rejection of the Claims Under the Doctrine of Double Patenting.  The Terminal Disclaimer is approved on March 03, 2022. Therefore, examiner withdraws the Double Patenting rejection.
 
 Claims 1-41 are allowed.

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter:  the prior art fail to suggest limitations that vehicular illumination system comprising:
a ground illumination module disposed at a side door of a vehicle equipped with said vehicular illumination system;
wherein said ground illumination module comprises at least one light source operable to emit light when electrically powered;
wherein said ground illumination module comprises a reconfigurable display element;
wherein, when said at least one light source is electrically powered, light emitted by said at least one light source illuminates a ground region adjacent the vehicle;
wherein, when said at least one light source is electrically powered, light emitted by said at least one light source passes through said reconfigurable display element and said ground 
wherein said reconfigurable display element is reconfigurable to form the icon responsive to programming of said reconfigurable display element.

Independent claims 21 and 32 recites a vehicular illumination system and also includes similar features to those of recited within independent claim 1; therefore, independent claims 21 and 32 are also allowed at least for the same reasons discussed above.

Claims 2-20, 22-31 and 33-41 depend either directly or indirectly upon independent claims 1, 21 and 32; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.



/NAM V NGUYEN/
Primary Examiner, Art Unit 2684